PER CURIAM.
Upon consideration of the record and the briefs submitted by the parties, we find no abuse of discretion in the trial court’s rulings granting a modification of judgment increasing appellant’s child support obligation and ordering payment of attorney’s fees to appellee’s attorney. We further find no error in the trial court’s refusal to consider appellant’s supplemental pleading, filed one day prior to the final hearing, seeking shared parental responsibility. The trial court was correct in informing appellant at the hearing that his late-filed request could not be considered. There was clearly insufficient notice and lack of opportunity on the part of appellee to file an appropriate answer to this request and prepare for a hearing on the issue. Further, the trial court advised appellant at the hearing that the matter would have to be determined at another hearing. The merits of the shared parental responsibility issue has not been reached by the court below, and therefore cannot be an issue on this appeal.
The order modifying judgment is AFFIRMED.
SMITH, C.J., and MILLS and NIMMONS, JJ., concur.